Citation Nr: 1114388	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-26 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for allergic rhinitis.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to March 27, 2008, and as 50 percent disabling therefrom.  

5.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) from July 2006 and June 2007 rating decisions of a Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In correspondence dated in February 2011, the Veteran asserted entitlement to service connection for a back disorder, chest pain, gastrointestinal reflux disease, and entitlement to nonservice connected pension benefits.  These issues have not yet been adjudicated and are referred back to the RO for appropriate action.

The issues of service connection for allergic rhinitis, an increased rating for PTSD, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's skin disorder is not etiologically related to his period of service.  

2.  The Veteran's original claim of service connection for allergic rhinitis was denied in an unappealed rating decision in August 1991.  

3.  The evidence received since the August 1991 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for allergic rhinitis and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).

2.  The August 1991 rating decision which denied entitlement to service connection for allergic rhinitis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  Evidence received since the final August 1991 determination denying the Veteran's claim of entitlement to service connection for allergic rhinitis is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2006, October 2006, December 2008, and January 2009 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  Moreover, while claims to reopen require specialized notice, per Kent v. Nicholson, 20 Vet. App 1 (2006), as the instant decision reopens the claim any deficiency in this regard is harmless error.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As there is no evidence of a skin disorder either in service or for many years thereafter, and no evidence tending to suggest that the Veteran's claimed current skin disorder to service, the Board finds that a VA examination for a skin disorder is not required in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In reaching this determination, the lay statements of record have been considered.  In this regard, the Veteran's statements of continuous symptoms are not deemed credible, as will be discussed more fully in the body of the decision.

In sum, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records, Social Security records, and private medical records.  Neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection for a skin disorder

The Veteran contends that he has a skin disorder that was incurred as a result of his active service.  The record does not contain any evidence of an in-service complaint or diagnosis of a skin disorder, nor does it contain evidence of an etiologically relationship between a current skin disorder and service.  Therefore, the preponderance of evidence is against the claim and it must be denied, as will be discussed further below.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's service treatment records contain no mention of a skin disorder or dry hands.  His separation examination revealed normal findings and he denied any current or past skin diseases in a report of medical history completed at that time.

Post-service, a March 2006 treatment record indicated that the Veteran had markedly dry skin with fissures in both hands.  The report did not indicate the onset date of such symptoms.  A subsequent May 2006 VA clinical record indicated that the symptoms of dry skin in the hands had existed since the Veteran's service in Vietnam.  That record also revealed plaques over the left cheek, temple, forehead, hands, and feet that were of more recent origin.  The assessment was tinea pedis/manus, with suspected tinea facei.  The Veteran was to treat the condition with Lamisil.  Continued skin treatment is reflected in VA records dated in July 2006 and October 2006.  VA records in March 2008 indicate normal skin.  

In sum, the evidence of record does reflect current disability at some point during the claims period.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  However, the first documented treatment for a skin disorder is not seen until several decades following discharge.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the mere absence of treatment following service is not fatal to the claim.  

In this case, the Veteran reported in a May 2006 VA record that the skin symptoms on his hands had existed since service.  In this regard, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Because dry skin is observable, the Veteran's statements as to continuity constitute evidence here.  The Board must next assess the credibility of that statement.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

Again, the separation examination report in February 1972 shows a normal skin clinical evaluation.  Furthermore, the Veteran denied skin problems in a medical history report completed at that time.  The Veteran's February 1972 record, which was completed immediately prior to separation, is highly probative as to the Veteran's condition at the time nearest his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then- physical condition.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993).

Additionally, it is noted that the Veteran did not raise a claim of entitlement to service connection for a skin disability until 2006, over 30 years after discharge. Furthermore, he had requested service connection for another disability prior to this time.  If he had been experiencing continuous skin symptomatology dating back to service, one would expect that the claim would have been raised much sooner. 

Given the foregoing, the Veteran's statements as to continuous skin symptoms is not found to be credible. Accordingly, continuity has not here been established, either through the competent medical evidence or through his statements.  Moreover, no medical evidence relates the current skin disorder to active service.  The Veteran believes such a relationship exists.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Therefore, based on a thorough review of the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a skin disorder.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as a preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the claim is denied.

New and Material Evidence

An August 1991 rating decision denied the Veteran's claim of entitlement to service connection for allergic rhinitis.  The RO sent notice of the decision to the Veteran at his last address of record.  He did not appeal that decision.  Therefore, the August 1991 rating decision became final.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Id.  Thus, the Board must initially determine whether there is new and material evidence to reopen the claim of service connection for allergic rhinitis.

The evidence of record at the time of the August 1991 rating decision consisted of service treatment records.  The claim was denied as the RO determined that the Veteran did not have a diagnosis of allergic rhinitis after service.  Essentially, they found that the in-service condition had resolved without residuals prior to separation.

The evidence submitted in support of reopening the claims includes more recent medical records that show evidence of sinus disease and years of chronic sinus congestion.  The Board finds that this evidence addresses an element of the claim that had been unsatisfied at the time of the last final denial in 1991.  Moreover, such evidence raises a reasonable possibility of substantiating the Veteran's claim.  As such, the evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and the claim for service connection for allergic rhinitis is reopened.


ORDER

Service connection for a skin disorder is denied.  

As new and material evidence sufficient to reopen the claim of service connection for allergic rhinitis has been submitted, the appeal is granted to this extent.  


REMAND

The Veteran contends that he has allergic rhinitis that was incurred during his active service.  He also claims entitlement to an increased rating for his PTSD and a TDIU.  The Board finds that additional development is necessary prior to adjudicating these claims.

The basis for the denial of service connection for allergic rhinitis in August 1991 was lack of evidence of a current diagnosis.  The Veteran has since submitted new and material evidence showing that he has chronic sinus congestion and a sinus disorder.  Furthermore, the Veteran's service treatment records show treatment and a diagnosis of allergic rhinitis.  

In light of the evidence of an in-service diagnosis and the new and material medical evidence of a current diagnosis, the Board finds that the record suggests the possibility that the Veteran has a current diagnosis of a sinus disorder that is related to his active duty service.  The Board finds that a VA examination is necessary to determine whether the Veteran has a current diagnosis of allergic rhinitis which is the etiologically related to his period of service.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, the RO granted service connection for PTSD in a June 2007 rating decision and assigned the Veteran a 30 percent rating.  He appealed this decision claiming that he is 100 percent disabled due to his PTSD.  In support of his claim, he submitted a letter from his physician dated in February 2008, stating that the Veteran was unemployable due to his PTSD.  

The Veteran underwent a VA examination in March 2008, and a September 2008 rating decision increased his rating to 50 percent disabling, effective March 27, 2008.  However, the claim remains unsatisfied as the Veteran seeks a 100 percent evaluation.  In a February 2011 statement, the Veteran, through his representative, contended that he remains unemployable due to his PTSD and that he continues to experience nightmares, flashbacks, intrusive thoughts, and decreased social interaction.  

The Veteran is also claiming entitlement to a TDIU, due to his PTSD.  In this vein, the Board recognizes Rice v. Shinseki, 22 Vet. App. 447 (2009), in which the Court held that a total disability claim based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Therefore, a VA examination is necessary to determine the Veteran's unemployability.  The claim for an increased rating for PTSD and the TDIU claim are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, a remand of both claims is required for additional development.  

Finally, the Veteran's most recent VA examination was in March 2008.  The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran has claimed that his condition has worsened since the time of his last VA examination.  He is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).  In light of the passage of time since the last examination, and because the Veteran is competent to report such a worsening of the service-connected disorder, a new examination is in order.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he provide the names and addresses, as well as the dates of treatment, of all health care providers who have treated him for allergic rhinitis and PTSD, which is not currently of record.  After securing any appropriate consent, obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and request her to provide copies of the outstanding medical records.  All attempts to secure this evidence must be documented in the claims file.  

2. Schedule the Veteran for a VA examination, by an appropriate examiner to ascertain if the Veteran has a diagnosis of allergic rhinitis that was incurred during active service.  The examiner should be asked to opine as to whether or not any current diagnosis is etiologically related to the Veteran's active duty service period, including the diagnosis of allergic rhinitis in September 1970.    

The following considerations will govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this remand. 

b. The examiner shall indicate based upon a review of any clinical testing and the claims folder: 

i. Does the Veteran have a diagnosis of allergic rhinitis or other allergy-related diagnosis; and if so; 

ii. Is such disorder the result of any incident of active military service or was it incurred during the Veteran's period of active military service?

c. If the examiner cannot respond to this inquiry without resort to speculation, he or she should so state, and identify any information that would be necessary to respond to the inquiry.  

3. After the above development is completed, the RO/AMC will schedule the Veteran for a comprehensive VA psychiatric examination to determine the severity of his service-connected PTSD.  The following considerations will govern the examination:

a. The Veteran's claims file and a copy of this remand must be made available to the examiner for review in conjunction with the evaluation, and the examiner must acknowledge such receipt and review in any report generated as a result of this examination.

b. All studies deemed necessary should be performed.  The examiner should report all symptoms associated with the Veteran's PTSD, and opine as to the degree of impairment as to PTSD in accordance with established VA rating protocols.

c. The examiner must also express an opinion as to whether it is at least as likely as not that the Veteran's psychiatric disorder, (with any other service-connected disorder) renders him unemployable, without regard to any non-service-connected disorder.

4. Following such development, the RO/AMC should review and readjudicate the claims.  See 38 C.F.R. § 4.2.  If any such action does not resolve the claim, the RO/AMC shall issue the Veteran and his representative a Supplemental Statement of the Case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


